Citation Nr: 0100288	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-20 349	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had in excess of twenty years of active service, 
but the only period of his active service that has been 
verified extends from April 1967 to January 1973.  His claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 1999 rating decision, in which the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (RO), granted the veteran service connection and 
assigned him a noncompensable evaluation for bilateral 
hearing loss.

The Board notes that, in a statement submitted directly to 
the Board in November 2000, the veteran's representative 
raised a claim to reopen a previously denied claim of 
entitlement to service connection for tinnitus.  This matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1. The record contains all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2. The veteran has, at worst, Level II hearing acuity in his 
right ear and Level V hearing acuity in his left ear.


CONCLUSION OF LAW

The evidence satisfies schedular criteria for a 10 percent 
evaluation for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107 (West 1991), as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated July 1995, the RO granted the 
veteran service connection and assigned him a noncompensable 
evaluation for right ear hearing loss, effective from May 25, 
1995, and denied him service for left ear hearing loss.  The 
veteran appealed the RO's denial of service connection for 
left ear hearing loss, and in April 1999, the Board reversed 
the RO's decision.  In August 1999, the RO effectuated the 
Board's grant of service connection for left ear hearing loss 
and assigned a noncompensable evaluation for bilateral 
hearing loss, effective from May 25, 1995.  This appeal 
ensues from the RO's August 1999 decision.

The veteran claims that the evaluation assigned his service-
connected bilateral hearing loss should be increased to 
reflect more accurately the severity of his hearing loss.  He 
asserts that the VA has already acknowledged the severity of 
his hearing loss by issuing him hearing aids and the Board 
should render a favorable decision based on that fact.  The 
Board has afforded the veteran a VA audio examination and 
obtained and associated with the claims file all records 
identified by the veteran as being pertinent to his claim.  
The Board thus believes that the RO has fulfilled its duty to 
assist the veteran in developing all of the facts relevant to 
his claim.

On May 11, 1999, during the pendency of the veteran's appeal, 
the criteria for rating defective hearing were revised.  When 
a law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies. Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In this case, the amendment at issue altered 
regulations applicable to claimants who are more profoundly 
deaf than the veteran; it did not substantively change the 
regulations applicable to the veteran's claim.  See 64 Fed. 
Reg. 90, 25202-25210 (1999).  Accordingly, only one version 
of the regulations is applicable.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991).  Hearing loss disability 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests, in conjunction with 
the average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies 500, 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  The revised rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 (2000).  The degree of disability 
resulting from service-connected defective hearing is 
mechanically determined by applying the numeric designations 
assigned to the rating schedule after audiometric evaluations 
are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Results of the evaluations are analyzed using 
the tables contained in 38 C.F.R. § 4.85, Diagnostic Code 
6100.

Since the veteran filed his claim for service connection for 
hearing loss in May 1995, he has had his hearing evaluated on 
three occasions, twice by a VA examiner (June 1995 and June 
1999) and once by a private audiologist (September 1999).  
During the VA examination in June 1995, an audiometer 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
45
50
LEFT
40
40
50
45
60

The veteran had average puretone decibel loss of 42 in the 
right ear and of 49 in the left ear, and speech recognition 
of 88 percent in the right ear and of 80 percent in the left 
ear.

During the VA examination in June 1999, an audiometer 
revealed that the veteran's hearing had worsened.  The 
following pure tone thresholds, in decibels, were shown:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
50
50
50
LEFT
50
50
45
50
55

The veteran had average puretone decibel loss of 51 in the 
right ear and of 50 in the left ear, and speech recognition 
of 94 percent in the right ear and of 74 percent in the left 
ear.

During the private evaluation in September 1999, the veteran 
was noted to have average puretone decibel loss of 40 in the 
right ear and of 48 in the left ear, and speech recognition 
of 92 percent in the right ear and of 88 percent in the left 
ear.

The Board is unable to rely upon the findings of the private 
evaluation because the report of that evaluation fails to 
indicate the criteria used in determining the level of 
impairment caused by the veteran's hearing loss.  Based on 
the findings of the 1995 and 1999 VA audio examinations, 
which, incidentally, show more severe hearing loss than was 
shown during the private evaluation, the Board finds that the 
veteran's bilateral hearing loss picture more nearly 
approximates the criteria for a 10 percent evaluation.  
 
The June 1995 VA audiological examination report reflects 
that the veteran has Level II hearing acuity in his right ear 
and Level III hearing acuity in his left ear.  The June 1999 
VA audiological examination report reflects that the veteran 
has Level I hearing acuity in his right ear and Level V 
hearing acuity in his left ear.  See 38 C.F.R. § 4.85, Table 
VI.  If the findings shown during each of these examinations 
are considered independently, under 38 C.F.R. § 4.85, Table 
VII, Diagnostic Code 6100, they satisfy the criteria for a 
noncompensable evaluation.  However, because the veteran's 
hearing loss and speech recognition worsened from 1995 to 
1999, the Board believes that it is fairer to consider the 
findings collectively.  Doing so establishes that, during the 
pendency of this appeal, the veteran has exhibited, at worst, 
Level II hearing acuity in his right ear and Level V hearing 
acuity in his left ear.  Under 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100, these findings satisfy the criteria for 
a 10 percent evaluation.   

There is no evidence of record satisfying the criteria for an 
evaluation in excess of 10 percent.  The veteran has 
submitted findings from multiple, less recent evaluations.  
Although these findings confirm progressively increased 
hearing loss through the years, they do not reflect hearing 
loss that is more severe than that which was shown from 1995 
to 1999.  In light of this fact, the Board concludes that the 
preponderance of the evidence supports the assignment of a 10 
percent evaluation for bilateral hearing loss.  In reaching 
its decision, the Board considered the complete history of 
the disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41 (2000).


ORDER

A 10 percent evaluation for bilateral hearing loss is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

